DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites an independent claim which includes limitations from another independent claim 
(i.e., claim 1).   Claim 6 should be amended to explicitly include the limitations of claim 1 within claim 6.
	The remaining claims are rejected for at least the reason of their respective dependency from independent claim 6.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US 7,171,738)
With regard to claim 1, Dick teaches a marking system (marking station 252, FIG. 8, col. 15, ln. 
35-60) configured for marking a workpiece (col. 15, ln. 35-60), comprising: an interface (42, FIG. 2) configured to receive information about parts to be cut out of the workpiece (controller 42 receives input data 64, a cut list 72, other processing data 74, and workpiece data 70; FIG. 2 – information about desired products may include a cut list 72 with cut list data corresponding to a characteristic dimension (e.g., the length) of each desired product, col. 4, ln. 17-59); a marking unit (252) that is movable over a processing area configured to receive the workpiece (252) (FIG. 8; col. 15, ln. 35-60); wherein the marking unit (252) is configured to provide parts to be cut with a marking identifying the respective part to be cut before the cutting process from the workpiece (256) (in some examples, marks may be placed on a workpiece before (and/or during and/or after) the workpiece is cut by a saw station of a processing system, col. 16, ln. 14-16).
	Dick does not teach in a single embodiment marking a metallic workpiece; however, the citation does teach that a workpiece may have any suitable composition and workpieces may be formed of wood, metal, plastic, etc., col. 11, ln. 54-56).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the primary embodiment in the Dick reference, such that the a teaching within an alternative embodiment (using the invention with a metallic workpiece) is utilized, as suggested and taught by the alternative embodiment of Dick, for the purpose of providing marking within a greater number of operational environments (col. 11, ln. 54-62).   
With regard to claim 2, Dick teaches the marking unit comprises a print head (marking station may include an inket device, col. 15, ln. 42-50).
With regard to claim 4, Dick teaches a distance sensor (84), which is configured to measure a distance between the marking unit and the workpiece (col. 6, ln.7-21).

With regard to claim 6, Dick teaches a laser cutting machine (FIG. 4) having a laser cutting head in a laser processing area (processing station may include a cutting station including a laser, col. 8, ln. 42-56) configured for cutting parts (col. 11, ln. 44-53) from a metallic workpiece (col. 11, ln. 54-57) and having a marking system (col. 15, ln. 37-59) according to claim 1 which is arranged outside the laser processing space (FIG. 4).
With regard to claim 7, Dick teaches a changing station for exchange tables, wherein the marking unit of the marking system is arranged to be moveable on the exchange table by means of the changing station (col. 11, ln. 14-32; col. 14, ln. 58 to col. 15, ln. 13).
With regard to claim 8, Dick teaches the processing area of the marking system is limited by the dimensions of the changing station (col. 11, ln. 14-32; col. 14, ln. 58 to col. 15, ln. 13).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US 7,171,738) in view of Speicher (US 4,930,912).
With regard to claim 3, Dick does not teach three translational axes and a rotary axis are provided for moving the marking unit, wherein the rotary axis is arranged perpendicular to the horizontally extending processing area.   However, Speicher teaches three translational axes and a rotary axis are provided for moving the marking unit, wherein the rotary axis is arranged perpendicular to the horizontally extending processing area (the marking device must be capable of movement along multiple paths in a plurality of axes to enable selective positioning of the mark to be impressed on the surface of the 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Dick reference, such that three translational axes and a rotary axis are provided for moving the marking unit, wherein the rotary axis is arranged perpendicular to the horizontally extending processing area, as suggested and taught by Speicher, for the purpose of providing enhanced and more precise marking movements (col. 3, ln. 31-38).
With regard to claim 9, Speicher teaches the movable marking unit includes two sliding carriages configured for moving on longitudinal members of the changing station and a crossmember that is arranged between the sliding carriages (marking device 14 is mounted on a carriage assembly 60 which is positioned for reciprocal movement in a horizontal plane above the platform 26. The carriage assembly 60 includes a traveling plate 62 for supporting the marking device 14, col. 7, ln. 24-34)

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761